DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "17" and "30" have both been used to designate control valve and "24" and "34" have both been used to designate intermediate space.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both control valve and valve piston, “24” has been used to designate both lower end and intermediate space, and “56” has been used to designate both sleeve and support.  Additionally, in FIG. 6, two separate reference numerals 23 are present pointing to different elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a pushbutton" in line 5.  “A pushbutton” has been previously introduced in line 1.  It is unclear whether the pushbutton disclosed in claim 9 line 5 is the same pushbutton introduced in line 1.  For purposes of examination, the pushbutton will be interpreted as the same pushbutton.
Furthermore, Claim 9 lines 18-19 recites the limitation “no mechanical connection exists between the control valve (30) and the valve piston (17)”.  Figures 1-4 and 6 illustrate the control valve (30) and the valve piston (17) are mechanically connected via spring (25).  For purposed of examination, a spring connecting the components is not being interpreted as mechanically connecting the components.
Claims 10-16 are rejected based upon their dependence from claim 9.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujian (FR 3063327, hereinafter referred to as Fujian ‘327) in view of Fujian (FR 3057934, hereinafter referred to as Fujian ‘934).
Regarding claim 9, Fujian ‘327 discloses a cartridge controlled by a valve operated by a pushbutton 53 for the mixing of water and/or for directing water coming from an inlet 11/12 to one or more outlets 13 which comprises a valve closing and opening the fluid flow between at least one inlet 
Fujian ‘327 is silent regarding the valve being a piston valve.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Fujian ‘327 by replacing the diaphragm valve with the piston valve, as taught by Fujian ‘934, for the purpose of utilizing a known alternate means of opening and closing the valve of Fujian ‘327.
Regarding claim 10, Fujian ‘327, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 9.
Fujian ‘327 further discloses the ceramic stationary disc comprises cuts (seen on the outer surface of 21 in FIG. 3) and the case has respective ribs (seen in FIG. 1 the bottom of 1 shows extensions that contact the stationary disc) at positions corresponding the said cuts which are inserted into said cuts to prevent angular displacement of the ceramic stationary disc relative to the case (FIG. 1, 3).
Regarding claim 11, Fujian ‘327, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 9.
Fujian ‘327 further discloses said ceramic moving disc has a circular shape (FIG. 1) and has a surface facing the housing in which bores 223 are arranged away from the axis and from each other, and from the bottom of the housing at positions that correspond to said bores pins 235 extend out and being inserted into said bores, whereby the ceramic moving disc follows the turning of the housing around the axis (FIG. 1-4).

Allowable Subject Matter
Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the closest prior art fails to anticipate or make obvious the shape of the openings change in the interior of the ceramic stationary disc and their shape in said contacting plane corresponds to two spaced circular sectors defined by a pair of circular arc sections, and the ceramic moving disc comprises in said common plane a pair of openings having the shape of circular arc sections and separated by a smaller spacing and covering respective narrower angular ranges than said two openings in the stationary disc, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753